Case: 17-15308   Date Filed: 05/23/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15308
                         Non-Argument Calendar
                       ________________________

     D.C. Docket Nos. 4:16-cv-00388-RH-CAS; 4:10-cr-00055-RH-CAS-2



LIONELL TWITTY,

                                                           Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (May 23, 2018)

Before TJOFLAT, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-15308     Date Filed: 05/23/2018   Page: 2 of 4


      Lionell Twitty, a former federal prisoner currently on supervised release

who pled guilty to possessing with intent to distribute marijuana, cocaine, and

cocaine base, possessing a firearm in furtherance of a drug trafficking offense, and

possessing a firearm as a convicted felon, appeals the denial of his 28 U.S.C.

§ 2255 motion to vacate. In his motion, he relied on the Supreme Court’s decision

in Johnson v. United States, 135 S. Ct. 2551 (2015), and argued that he was

illegally sentenced as an armed career criminal, because his prior convictions for

Florida robbery and Florida aggravated battery were not violent felonies. The

court determined that Florida robbery was a violent felony under the elements

clause of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), and,

relying in part on our decision in Beeman v. United States, 871 F.3d 1215 (11th

Cir. 2017), the court further concluded that Twitty was not entitled to relief under

Johnson as to his argument regarding Florida battery, because the record did not

show that his sentence was enhanced based solely on the ACCA’s residual clause.

      On appeal, Twitty argues that his Florida robbery and Florida battery

convictions do not constitute violent felonies. Twitty concedes that our binding

decisions, including our decision in Beeman, foreclose his arguments on appeal,

but he contends that those binding cases were wrongly decided.




                                          2
              Case: 17-15308     Date Filed: 05/23/2018   Page: 3 of 4


      In a § 2255 proceeding, we review a district court’s legal conclusions de

novo and its factual findings for clear error. Devine v. United States, 520 F.3d
1286, 1287 (11th Cir. 2008).

      The ACCA prescribes a 15-year mandatory minimum sentence if a

defendant is convicted of being a felon in possession of a firearm following three

prior convictions for either a violent felony or a serious drug crime, or both. 18

U.S.C. § 924(e)(1). The ACCA defines a violent felony, under its elements clause,

as any crime punishable by imprisonment for a term exceeding one year that has as

an element the use, attempted use, or threatened use of physical force against the

person of another. Id. § 924(e)(2)(B)(i).

      Under the law of this Circuit when Twitty was sentenced in 2011, a Florida

aggravated battery conviction could constitute a violent felony under the ACCA’s

elements clause using the modified categorical approach. See Curtis Johnson v.

United States, 559 U.S. 133, 135-40, 144-45 (2010).

      In Beeman, we held that a defendant bringing a Johnson claim in a § 2255

motion has the burden to “show that—more likely than not—it was use of the

residual clause that led to the sentencing court’s enhancement of his sentence.”

Beeman, 871 F.3d at 1221-22. And, “[i]f it is just as likely that the sentencing

court relied on the elements or enumerated offenses clause, solely or as an




                                            3
              Case: 17-15308     Date Filed: 05/23/2018    Page: 4 of 4


alternative basis for the enhancement, then the movant has failed to show that his

enhancement was due to use of the residual clause.” Id. at 1222.

      Under our binding precedent, Florida robbery categorically qualifies as a

violent felony under the ACCA. See United States v. Joyner, 882 F.3d 1369,

1378-79 (11th Cir. 2018). Under the prior precedent rule, we are bound by our

prior decisions unless and until they are overruled by the Supreme Court or this

Court en banc. United States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003).

      The District Court’s decision is due to be affirmed, because, as Twitty

acknowledges, our precedents foreclose his arguments on appeal. First, Twitty

concedes that we are “obligated to affirm the district court’s decision” as to his

Florida battery claim based on the holding in Beeman. Moreover, as Twitty also

concedes, his argument that his Florida robbery conviction does not qualify as a

violent felony under the ACCA is foreclosed by our precedent. Although Twitty

argues that Beeman and our Florida robbery decisions were wrongly decided, they

remain binding precedent in this Circuit unless and until they are overruled.

Accordingly, we affirm.

      AFFIRMED.




                                          4